Citation Nr: 0527471	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  96-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for service-connected duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A Private Physician


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in June 1996.  A Statement of the Case was issued in August 
1996.  A timely appeal was received in September 1996.  A 
Supplemental Statement of the Case was issued in June 1997.

The veteran appeared and testified at a hearing held at the 
RO before a hearing officer in February 1998.  In May 1999, 
the Board remanded the veteran's claim for further 
development.  The RO issued a Supplemental Statement of the 
Case in November 2002 and returned the veteran's case to the 
Board.  The Board remanded the veteran's claim a second time 
for additional development in July 2003.  The RO issued a 
Supplemental Statement of the Case in April 2005, and 
returned to veteran's case to the Board for final 
consideration.


FINDING OF FACT

The veteran's service-connected duodenal ulcer disease is not 
productive of a moderately severe disability, impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.






CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
20 percent for duodenal ulcer disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.114, Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2004).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in May 2002 and August 2003, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the veteran has the right to VCAA 
content complying notice and proper subsequent VA process.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The veteran's claim was filed in March 1994, before 
the enactment of the VCAA.  In May 1999, the Board remanded 
the veteran's claims to the RO for further development.  In 
May 2002, the RO notified the veteran by letter of the first, 
second and third elements required by the Pelegrini II Court 
as stated above.  In July 2003, the Board remanded the 
veteran's claim for a second time to the Appeals Management 
Center (AMC).  The AMC also sent notice to the veteran in 
August 2003 of the first, second and third elements required 
by the Pelegrini II Court.  By means of the various ratings, 
statement of the case and supplemental statements of the 
case, the veteran was advised of the specific reasons why 
this particular claim was denied, and the information and 
evidence needed to substantiate the claim. In addition he was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.

He also was provided the text of the relevant regulation 
implementing the VCAA and told it was his responsibility to 
support the claim with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claim.  The veteran has, therefore, been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Thus, the Board considers the VCAA 
notice requirements met, and any error as to the timing of 
the notice to be harmless.

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters, rating 
decisions, statement of the case and supplemental statements 
of the case, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
In fact, the veteran responded in May 2002, November 2002 and 
May 2005 that he had no additional evidence to submit in 
support of his claim. VA has, therefore, complied with the 
VCAA notice requirements.  When the veteran has received 
notice that complies with the statute and regulation, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Id.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records from the VA Medical Center in San Juan, 
Puerto Rico are in the record from December 1963 through 
November 1993.  The veteran identified private treatment 
records related to his claim, and VA requested those records.  
The medical provider did not, however, respond to VA's 
request.  The Board notes that the release for these 
treatment records indicates that this doctor treated the 
veteran for a "N/P" condition, which the Board reads to be 
neuropsychiatric.  These records, although not obtained by 
the AMC, would not be relevant to the veteran's claim for an 
increased rating of his service-connected condition anyway.  
Therefore, the Board finds that no further assistance is 
needed to obtain these private treatment records.  The 
veteran was notified in the rating decisions, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified that any additional evidence 
exists.  In fact, he has indicated multiple times that he has 
no additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
June 1994, March 1997 and December 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's duodenal ulcer 
disease since he was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

The veteran's duodenal ulcer disease is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Under this code, a 20 percent rating is warranted 
for moderate symptoms with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 40 
percent rating is warranted for moderately severe symptoms, 
with less than severe symptoms but with impairment of health 
manifested by anemia and weight less or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for severe symptoms with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Id.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
reports of the VA examinations conducted in June 1994, March 
1997 and December 2004; and VA treatment records for December 
1963 through November 1993.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against granting a 
disability rating higher than 20 percent for the veteran's 
service-connected duodenal ulcer disease.  The medical 
evidence does not show that the veteran has moderately severe 
symptoms with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least 4 or more times a year.  

The Board has reviewed the treatment records in the claims 
file and finds that none of them are relevant to the 
veteran's claim.  All but one, a treatment record from 
November 1993, are before the relevant appeal period.  The 
November 1993 treatment record does not make any mention of 
stomach problems.

The remaining medical evidence consists of three VA medical 
examinations conducted in June 1994, March 1997 and December 
2004.  At these examinations, the veteran denied any history 
of vomiting, hematemesis or melena, circulatory disturbance 
after meals, diarrhea or constipation, nausea, bleeding, 
soiling or incontinence, or hematuria.  He denied any weight 
loss.  Instead he reported that his weight had been stable.  
There was no evidence of anemia found at any of the 
examinations.  

In addition, there is no evidence of, nor did the veteran 
report, recurrent incapacitating episodes averaging 10 days 
or more in duration at least for or more times a year.  
Mainly the veteran has complained of intermittent pain and 
discomfort on an empty stomach, when eating irritating foods, 
or when anxious or tense.  

The Board acknowledges that the March 1997 upper 
gastrointestinal (GI) series showed that the veteran had 
multiple active ulcers although those conducted at the June 
1994 and December 2004 VA examinations did not show any 
active ulcers.  The veteran's symptoms reported at this 
examination, however, are no worse that those reported at the 
other two examinations.  

The Board finds that the overall disability picture of the 
veteran's duodenal ulcer disease is one of a moderate ulcer 
with continuous moderate manifestations, which is rated as 20 
percent disabling.  The veteran is not, therefore, entitled 
to an increased disability rating in excess of 20 percent for 
his service-connected duodenal ulcer disease.

For the foregoing reasons, the veteran's appeal is denied.







ORDER

Entitlement to an increase disability rating in excess of 20 
percent for service-connected duodenal ulcer disease is 
denied.


                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


